Picture 3 [hcp20160331ex10528d813001.jpg]

EXHIBIT 10.5

NEO 3-YEAR LTIP RSU AGREEMENT

THIS NEO 3-YEAR LTIP RSU AGREEMENT (this “Agreement”) is dated as of [●], 20___
(the “Award Date”) by and between HCP, Inc., a Maryland corporation (the
“Corporation”), and [●] (the “Participant”). 

W I T N E S S E T H

WHEREAS, the Compensation Committee has determined that the Participant is
eligible to receive an award of restricted stock units, as described below, and

WHEREAS, pursuant to the HCP, Inc. 2014 Performance Incentive Plan, as amended
and/or restated from time to time (the “Plan”), the Corporation hereby grants to
the Participant, effective as of the date hereof, an award of restricted stock
units under the Plan (the “Award”), upon the terms and conditions set forth
herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Plan.

2. Grant.  Subject to the terms of this Agreement, the Corporation hereby grants
to the Participant a target Award of [●] stock units (the “Performance Units”)
with respect to the performance period beginning on January 1, [2016] and ending
on December 31, [2018] (the “Performance Period”).  As used herein, the term
“stock unit” means a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding share of the
Corporation’s Common Stock solely for purposes of the Plan and this
Agreement.  The Performance Units shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Performance Units vest pursuant to Section 3.  The Performance Units shall not
be treated as property or as a trust fund of any kind.  The Compensation
Committee (the “Committee”) of the Board is the Administrator of the Plan for
purposes of the Performance Units.  The Performance Units are subject to all of
the terms and conditions set forth in this Agreement, and are further subject to
all of the terms and conditions of the Plan, as it may be amended from time to
time, and any rules adopted by the Committee, as such rules are in effect from
time to time.

3. Vesting.  Subject to this Section 3, the number of Performance Units
ultimately earned and vested under this Award shall be determined in accordance
with Exhibit A attached hereto based on whether the Corporation has attained
certain pre-established performance goals with respect to the Performance
Period. The determination as to whether the Corporation has attained the
performance goals set forth in Exhibit A with respect to the Performance Period
shall be made by the Committee (the “Committee Determination”).  The Committee
Determination shall be made no later than March 15 following the end of the

1

--------------------------------------------------------------------------------

 



Performance Period.  The Performance Units shall not be deemed vested pursuant
to any other provision of this Agreement earlier than the date that the
Committee makes such determination, as required by Section 162(m) of the Code
and the regulations promulgated thereunder.    

4. Continuance of Employment.  The vesting schedule requires continued
employment through the date of the Committee Determination (the “Vesting
Period”), as provided in Section 3, as a condition to the vesting of the Award
and the rights and benefits under this Agreement.  Employment for only a portion
of the Vesting Period, even if a substantial portion, will not entitle the
Participant to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment as provided in
Section 8 below or under the Plan. 

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation or any of its Subsidiaries, affects the
Participant’s status as an employee at will who is subject to termination
without Cause (as defined herein), confers upon the Participant any right to
remain employed by or in service to the Corporation or any of its Subsidiaries,
interferes in any way with the right of the Corporation or any of its
Subsidiaries at any time to terminate such employment or services, or affects
the right of the Corporation or any of its Subsidiaries to increase or decrease
the Participant’s other compensation or benefits. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his or her consent thereto.

5. Dividend and Voting Rights.    

(a) Limitations on Rights Associated with Units.  The Participant shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 5(b) with respect to Dividend Equivalent Rights)
and no voting rights, with respect to the Performance Units and any shares of
Common Stock underlying or issuable in respect of such Performance Units until
such shares of Common Stock are actually issued to and held of record by the
Participant. 

(b) Dividend Equivalent Rights.  During such time as each Performance Unit
remains outstanding and prior to the distribution of such Performance Unit in
accordance with Section 7, the Participant will have the right to receive, with
respect to such Performance Unit, an amount equal to the amount of any ordinary
cash dividend paid by the Corporation on a share of Common Stock (a “Dividend
Equivalent Right”); provided, however, that any Dividend Equivalent Right
credited with respect to an outstanding Performance Unit (including, without
limitation, any dividend equivalent credited through and including the date of
the Committee Determination) that does not vest pursuant to Section 3 hereof
shall immediately terminate upon the forfeiture of such Performance Unit, and
the Participant shall not be entitled to any payment with respect thereto. In
the case of Dividend Equivalent Rights credited with respect to an outstanding
Performance Unit that vests pursuant to Section 3, the Dividend Equivalent
Rights will be paid to the Participant in cash (without interest) as soon as
practicable after the Committee Determination and in all

2

--------------------------------------------------------------------------------

 



events not later than March 15 of the year that follows the Performance
Period.  Dividend Equivalent Rights will not be paid to the Participant with
respect to any Performance Units that are forfeited pursuant to Section 3 or 8.

6. Restrictions on Transfer.  Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily.  The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.

7. Timing and Manner of Payment.  As soon as administratively practical
following the Committee Determination (and in all events no later than March 15
following the end of the Performance Period), the Corporation shall deliver to
the Participant a number of shares of Common Stock (either by delivering one or
more certificates for such shares or by entering such shares in book entry form,
as determined by the Corporation in its discretion) equal to the number of
Performance Units that vest in accordance with Section 3; provided, however,
that in the event that the vesting and payment of the Performance Units is
triggered by the Participant’s “separation from service” (within the meaning of
Treasury Regulation Section 1.409A-1(h)) and the Participant is a “specified
employee” (within the meaning of Treasury Regulation Section 1.409A-1(i)) on the
date of such separation from service, the Participant shall not be entitled to
any payment of the Performance Units until the earlier of (a) the date which is
six months after the Participant’s separation from service with the Corporation
for any reason other than death, or (b) the date of the Participant’s death, if
and to the extent such delay in payment is required to comply with Section 409A
of the Code.  The Corporation’s obligation to deliver shares of Common Stock or
otherwise make payment with respect to vested Performance Units is subject to
the condition precedent that the Participant or other person entitled under the
Plan to receive any shares with respect to the vested Performance Units deliver
to the Corporation any representations or other documents or assurances that the
Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.  The Participant shall have no
further rights with respect to any Performance Units that are paid or that
terminate pursuant to this Agreement.

8. Termination of Employment.  Notwithstanding any provisions to the contrary in
any employment agreement, the HCP, Inc. Change in Control Severance Plan (or
successor plan) or any other severance plan adopted by the Corporation, the
provisions set forth in this Section 8 are applicable in the event of a
termination of the Participant’s employment with the Corporation and its
Subsidiaries.

(a) Qualifying Termination.    If, at any time during the Vesting Period, the
Participant’s employment with the Corporation and its Subsidiaries is terminated
(i) as a result of the Participant’s death, Disability or Retirement, or (ii) by
the Corporation without Cause or by the Participant for Good Reason, the
Performance Units will remain outstanding during the remainder of the Vesting
Period and will remain subject to Section 3. The Participant will be entitled to
the number of Performance Units the Participant would have

3

--------------------------------------------------------------------------------

 



received in accordance with Section 3, if any, had the Participant remained
employed until the end of the Vesting Period.

(b) Forfeiture of Performance Units Upon Certain Terminations of Employment.  If
at any time during the Vesting Period, the Participant’s employment with the
Corporation and its Subsidiaries is terminated (i) by the Corporation or (ii) by
the Participant, excluding any termination contemplated by Section 8(a), all of
the Performance Units shall be automatically forfeited and cancelled in full
effective as of such termination of employment and this Agreement shall be null
and void and of no further force and effect.

(c) Termination of Performance Units. Any portion of any of the Participant’s
Performance Units that is not vested after giving effect to the provisions of
Section 8(a) shall terminate. If any unvested Performance Units are terminated
hereunder, such Performance Units shall automatically terminate and be cancelled
as of the date of the Committee’s determination of the relevant level of
performance achieved, without payment of any consideration by the Corporation
and without any other action by the Participant, or the Participant’s
beneficiary or personal representative, as the case may be.

(d) Definitions. As used in this Agreement:

(i) “Disability” means a “permanent and total disability” (within the meaning of
Section 22(e)(3) of the Code or as otherwise determined by the Administrator). 

(ii) “Retirement” means, that, as of the date of termination of the
Participant’s employment, the Participant has attained [CEO: age 65 and
completed at least 5 full years of service as an officer of the Corporation and
its Subsidiaries] [Other Participants: (A) age 65 and completed at least 5 full
years of service as an employee of the Corporation and its Subsidiaries and/or a
member of the Board, or (B) age 60 and completed at least 15 full years of
service as an employee of the Corporation and its Subsidiaries and/or a member
of the Board].

(iii) “Cause” shall have the meaning set forth in the Participant’s applicable
employment agreement, or if the Participant is not party to an employment
agreement with the Corporation or its Subsidiaries, then in the Corporation’s
general severance plan applicable to the Participant.

(iv) “Good Reason” shall have the meaning set forth in the Participant’s
applicable employment agreement, or if the Participant is not party to an
employment agreement with the Corporation or its Subsidiaries, then in the
Corporation’s general severance plan applicable to the Participant.

9. Adjustments Upon Specified Events; Change in Control Event.    

(a) Adjustments.  Upon the occurrence of certain events relating to the
Corporation’s stock contemplated by Section 7.1 of the Plan (including, without
limitation, an extraordinary cash dividend on such stock), the Administrator
shall make adjustments in accordance with such section in the number of
Performance Units then outstanding and the number and kind of securities that
may be issued in respect of the Award.  No such

4

--------------------------------------------------------------------------------

 



adjustment shall be made with respect to any ordinary cash dividend for which
dividend equivalents are paid pursuant to Section 5(b).

(b) Change in Control Event.  Notwithstanding any provisions to the contrary in
any employment agreement, the HCP, Inc. Change in Control Severance Plan (or
successor plan) or any other severance plan adopted by the Corporation, if a
Change in Control Event with respect to the Corporation occurs at any time
during the Vesting Period, the Performance Period for all outstanding Awards
will be shortened, if such Performance Period has not already ended, so that the
Performance Period will be deemed to have ended on the last day prior to such
Change in Control Event and the Committee Determination pursuant to Section 3
shall be made within 20 days following the Change in Control Event.  A
Participant shall become vested in a number of Performance Units, if any,
determined in accordance with Section 3 based on such shortened Performance
Period.  On or as soon as administratively practical following the Change in
Control Event (and in all events no later than 30 days following such Change in
Control Event), the Corporation shall deliver to the Participant a number of
shares of Common Stock (either by delivering one or more certificates for such
shares or by entering such shares in book entry form, as determined by the
Corporation in its discretion) equal to the number of Performance Units that
vest in accordance with this Section 9(b).

10. Tax Withholding.  Upon vesting of any Performance Units or any distribution
of shares of Common Stock in respect of the Performance Units, the Participant
or other person entitled to receive such distribution may irrevocably elect, in
such manner and at such time or times prior to any applicable tax date as may be
permitted or required under Section 8.5 of the Plan and rules established by the
Administrator, to have the Corporation reduce the number of shares to be
delivered by (or otherwise reacquire) the appropriate number of whole shares,
valued at their then fair market value to satisfy any withholding obligations of
the Corporation or its Subsidiaries with respect to such distribution of shares
at the minimum applicable withholding rates; provided, however, that in the
event that the Corporation cannot legally satisfy such withholding obligations
by such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Performance Units, the Corporation (or a
Subsidiary) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to such distribution or payment.

11. Notices.  Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records.  Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government.  Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 11.

5

--------------------------------------------------------------------------------

 



12. Plan.  The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference.  The Participant agrees to be bound by the terms of the
Plan and this Agreement.  The Participant acknowledges having read and
understanding the Plan, the Prospectus for the Plan and this Agreement.  Unless
otherwise expressly provided in other sections of this Agreement, provisions of
the Plan that confer discretionary authority on the Board or the Administrator
do not (and shall not be deemed to) create any rights in the Participant unless
such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Administrator so conferred by appropriate action
of the Board or the Administrator under the Plan after the date hereof. 

13. Entire Agreement.  This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof.  The
Plan and this Agreement may be amended pursuant to Section 8.6 of the Plan.  Any
such amendment must be in writing and signed by the Corporation.  Any such
amendment that materially and adversely affects the Participant’s rights under
this Agreement requires the consent of the Participant in order to be effective
with respect to the Award.  The Corporation may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Participant hereunder, but no such waiver shall operate as
or be construed to be a subsequent waiver of the same provision or a waiver of
any other provision hereof.  The Participant acknowledges receipt of a copy of
this Agreement, the Plan and the Prospectus for the Plan.

14. Limitation on Participant’s Rights.  Participation in the Plan confers
no rights or interests other than as herein provided.  This Agreement creates
only a contractual obligation on the part of the Corporation as to amounts
payable and shall not be construed as creating a trust.  Neither the Plan nor
any underlying program, in and of itself, has any assets.  The Participant shall
have only the rights of a general unsecured creditor of the Corporation with
respect to amounts credited and benefits payable, if any, with respect to the
Performance Units, and rights no greater than the right to receive the Common
Stock as a general unsecured creditor with respect to the Performance Units, as
and when payable hereunder.  The Award has been granted to the Participant in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Participant.

15. Counterparts.  This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

16. Section Headings.  The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

17. Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland without regard to
conflict of law principles thereunder.

6

--------------------------------------------------------------------------------

 



18. Construction.  It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code.  This
Agreement shall be construed and interpreted consistent with that intent. 

19. Clawback Policy.    The Performance Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the
Performance Units or any shares of Common Stock or other cash or property
received with respect to the Performance Units (including any value received
from a disposition of the shares acquired upon payment of the Performance
Units).

The Participant’s acceptance of the Award through the electronic stock plan
award recordkeeping system maintained by the Corporation or its designee
constitutes the Participant’s agreement to the terms and conditions hereof, and
that the Award is granted under and governed by the terms and conditions of the
Plan and this Agreement.

***

[The remainder of this page is intentionally left blank.]

 

 



7

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Award Subject to Relative TSR Performance. One hundred percent (100%) of the
Award (the “TSR Award”) shall be eligible to vest in accordance with this
Exhibit A.  The TSR Award will be subject to forfeiture and cancellation by the
Corporation if the Corporation’s performance during the Performance Period does
not meet or exceed the threshold goal for the Performance Period.  Performance
at or above the threshold level will result in the TSR Award becoming vested in
the amount set forth below.  The vesting for performance between the threshold
and extraordinary levels shall be based on linear interpolation.


 

 

 

 

 

Performance

Threshold

Target

High

Extraordinary

Relative Three-Year Annualized Total
Shareholder Return

25th percentile ranking

50th percentile ranking

65th percentile ranking

80th percentile ranking

Percentage of TSR Award Vesting

50%

100%

150%

200%

“Total Shareholder Return” or “TSR” means total shareholder return as applied to
the Corporation, meaning stock price appreciation from the beginning to the end
of the Performance Period, plus dividends and distributions made or declared
(assuming such dividends or distributions are reinvested in the common stock of
the Corporation) during the Performance Period.  For purposes of computing TSR,
the stock price at the beginning of the Performance Period will be the closing
price of a share of common stock on the first day of the Performance Period, and
the stock price at the end of the Performance Period will be the average price
of a share of common stock over the 10 trading days ending on the last day of
the Performance Period, adjusted for changes in capital structure.

“Relative Three-Year Annualized Total Shareholder Return” shall be based on the
Corporation's three-year annualized TSR compared to the TSRs of the companies
that constitute the FTSE NAREIT Equity Health Care Index on the date of the
applicable determination and that, during the Performance Period, traded
continuously on a national securities exchange, as such term is defined by the
SEC.

 

A-1

--------------------------------------------------------------------------------